Citation Nr: 1637823	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-03 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from November 1968 to July 1970 and May 1971 to August 1973, including combat service in Vietnam, and his decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in November 2013.  

This case was previously before the Board in March 2014 and October 2014 and remanded for additional development.  In July 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2015.  In December 2015, the Board requested an addendum VHA opinion.  The addendum opinion was received in April 2016.

The Veteran filed claims seeking service connection for tinnitus, headaches, sleeping conditions, and skin conditions in July 2016 statement.  To date, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has PTSD related to his service in combat in Vietnam.  At the November 2013 Board hearing, the Veteran stated he suffered from a sleep disorder, nightmares, night sweats, flashbacks, mood swings, and depression.  He also stated he disliked groups, crowds, and large audiences and experienced thoughts that everyone around him wanted to kill him.  At the May 2012 VA examination, the Veteran contended that his stressors included working on burial detail where he had to put bodies in body bags and "bring the scalp" in order to get credit for kills.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A December 1989 VA treatment record reflected a diagnosis of cocaine and alcohol dependence and personality disorder with anti-social, passive aggressive and immature features.  In rendering this diagnosis, the medical provider noted that the Veteran's depression was mild to moderate.  VA treatment records from March 2012 to July 2014 diagnosed adjustment reaction NOS and VA treatment records from August and September 2012 diagnosed adjustment disorder with depressed mood.  November 2014 to March 2016 VA Hepatitis C clinic treatment records noted PTSD, mood swings, and nightmares.  

At the November 2013 Board hearing, Ms. [redacted] testified that she was the Veteran's fiancé and had been with him for over a year.  She testified that at the beginning of their relationship, the Veteran was angry and a little violent.  She also testified the Veteran was depressed at times and had mood swings.

The May 2012 VA examiner diagnosed personality disorder NOS and determined that it was not a result of military service.  The examiner found no other diagnosis of a psychiatric disability.  The May 2014 VA examiner determined the Veteran had no diagnosis of a mental disorder.  

The December 2015 and April 2016 VHA opinions determined the Veteran was in Vietnam and reported criteria A-type traumas; however, none of the available records show that the Veteran at any time reported symptoms that would meet the full diagnostic criteria for PTSD.  The April 2016 VHA psychiatrist was unable to provide an opinion about whether the Veteran had symptoms that would qualify for a diagnosis of an Adjustment Disorder with Depressed Mood or whether that was related to military service.  The VHA opinion did not acknowledge the December 1989 VA treatment record reflecting a diagnosis of cocaine and alcohol dependence and personality disorder with anti-social, passive aggressive and immature features and depression mild to moderate, the March 2012 to July 2014 VA treatment records diagnosing adjustment reaction NOS, the August and September 2012 VA treatment records diagnosing adjustment disorder with depressed mood, or the November 2014 to March 2016 VA Hepatitis C clinic treatment records noting PTSD.  A VA examination is warranted to address the whether the Veteran has an acquired psychiatric disorder to include PTSD, and whether the Veteran's psychiatric disorder is related to or had its onset in service.

On remand, the RO should ask the Veteran to identify any additional, pertinent psychiatric treatment that he has received, and take appropriate measures to obtain those records and associate them with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his an acquired psychiatric disorder(s) to include PTSD that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment.  Any negative response should be in writing and associated with the claims file.

3.  After associating all outstanding records regarding the Veteran's acquired psychiatric disorder(s) to include PTSD with the claims folder, afford the Veteran an appropriate VA examination.  The examiner must identify all psychiatric disabilities found to be present.  A diagnosis of PTSD should be ruled in or excluded.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to specifically include his combat service in Vietnam.

Further, if a psychotic disorder is diagnosed, the examiner must opine whether it developed within one year of his discharge.

In responding to this question, the examiner must acknowledge and discuss the competent lay statements regarding the Veteran's psychiatric symptoms offered by the Veteran and Ms. [redacted] at the November 2013 Board hearing, the December 1989 VA treatment record showing depression mild to moderate, March 2012 to July 2014 VA treatment records diagnosing adjustment reaction NOS, August and September 2012 VA treatment records diagnosing adjustment disorder with depressed mood, and November 2014 to March 2016 VA Hepatitis C clinic treatment records noting PTSD.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

